                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


In re:                                          :
BOY SCOUTS OF AMERICA and                       :
DELAWARE BSA, LLC,                              :      Civil Action No. 21-cv-00392 (RGA)
               Debtors.                         :
                                                :
                                                :

                        NOTICE OF APPEARANCE AND REQUEST
                          FOR ALL NOTICES AND PLEADINGS

        Please enter my appearance as attorney for Century Indemnity Company, as successor to

CCI Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, Ace Insurance Group Westchester Fire Insurance

Company and Westchester Surplus Lines Insurance Company parties-in interest in the above-

captioned matter.

        Pursuant to Fed. R. Civ. P. 5, the undersigned requests that he receive copies of all

notices, reports, motions, briefs, memoranda, pleadings, proposed plan, disclosure statements,

proposed orders, and any other documents filed in the above-referenced matter. All such

documents should be served upon the following:

                       Stamatios Stamoulis, Esq.
                       Stamoulis & Weinblatt LLC
                       800 N. West Street, Suite 800
                       Wilmington, Delaware 19801
                       Telephone: (302) 999-1540
                       stamoulis@swdelaw.com
                       filings@swdelaw.com




OMM_US:77553177.1
        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes notices of

applications, motions, petitions, and pleadings, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by hand delivery, telephone, telephone, telex,

telecopy, facsimile or otherwise, which affects the Debtors or the property of the Debtors.

Dated: April 6, 2021                         By: /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis (#4606)
                                                Stamoulis & Weinblatt LLC
                                                800 N. West Street, Suite 800
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 999-1540
                                                stamoulis@swdelaw.com


                                             Counsel for Century Imdemnity Company, as
                                             successor to CCI Insurance Company, as successor
                                             to Insurance Company of North America and
                                             Indemnity Insurance Company of North America,
                                             Ace Insurance Group Westchester Fire Insurance
                                             Company and Westchester Surplus Lines Insurance
                                             Company




OMM_US:77553177.1
                                  CERTIFICATE OF SERVICE

                I hereby certify that on April 6, 2021, a copy of foregoing Notice of Appearance

was filed electronically and served by mail on anyone unable to accept electronic filing. Notice

of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing

system or by First Class mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                                     /s/ Stamatios Stamoulis
                                                                     Stamatios Stamoulis




OMM_US:77553177.1
